Citation Nr: 1544332	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-20 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  The Veteran's DD 214 shows that he earned the EAME (European-African-Middle Eastern) Campaign Medal with five Bronze stars, and shows that he participated in the Normandy, Northern France, Ardennes, Rhineland, and Central Europe battles and campaigns.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was previously before the Board in September 2014, when it was remanded so that an additional medical opinion based on a review of the record could be obtained. 

The issues of entitlement to service connection for frost bite residuals of the hands and feet, entitlement to service connection for a right shoulder disorder, to include secondary to his shrapnel wound, entitlement to an increased rating for residuals of a shrapnel wound to the right arm, and entitlement to an increased rating for his bilateral hearing loss have been raised by the record in numerous statements dating back to 2012, and as recently again in August 2015.  Additionally, in some of these issues were referred in the September 2014 Board remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a current psychiatric diagnosis.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110 , 1111, 1153 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with VCAA/Dingess notice in November 2012.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In the instant case, the Veteran was provided with a VA PTSD examination in September 2013.  The examination report indicates that the examiner recorded the Veteran's current complaints, conducted appropriate evaluations, and rendered an opinion consistent with the remainder of the evidence of record.  The Board remanded for an addendum opinion, which was provided in September 2014, to address the Veteran's reported symptoms.  The September 2014 addendum included a review of the record and statements provided by the Veteran.  The Board, therefore, concludes that this examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The virtual record contains VA treatment records, minimally available service records (honorable discharge and DD 214), and several statements provided by the Veteran.  The record does not contain the Veteran's service treatment or personnel records, as these records were unavailable and likely destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not requested a hearing before a Veterans Law Judge. The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  Accordingly, the Board will proceed to a decision.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Psychoses are "chronic diseases" listed under 38 C.F.R. § 3.309(a); however, the Veteran has not been diagnosed with a psychosis, therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  That notwithstanding, 38 U.S.C.A. § 1154(b), can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence")).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

Factual Background and Analysis

The Veteran contends that he has an acquired psychiatric disorder as a result of his military service.  The Veteran's DD 214 shows that he served in Normandy, Northern France, Ardennes, Rhineland and Central Europe from 1942 to 1945.  The Veteran has provided statements of serving during the Battle of the Bulge, and losing his friend during this campaign.  The Veteran has also been service-connected for residuals of a shrapnel wound to his right arm.  Although his service treatment and personnel records are lost, the VA concedes his combat stressors and finds his statements credible.

The Veteran provided statements regarding his mental health, and describing ongoing nightmares, flashbacks of his experiences (describing "24/7" war, the knowledge that many would not survive, and witnessing death), crying, and avoiding talking and thinking about his military experiences.

In September 2013, the Veteran was afforded a VA PTSD examination.  He described stressors that were adequate to support a diagnosis of PTSD.  He also reported experiencing nightmares about his military stressors.  He did not meet Criterion C (avoidance of stimuli) or Criterion D (symptoms of increased arousal).  As such, the examiner found that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  Essentially, although the Veteran experienced in-service trauma, he did not meet the criteria for a mental health diagnosis because his symptoms did not functionally impact him.  The examiner simply stated, that the stressor described fit the criteria, but his symptoms did not.

The Board remanded the claim for an addendum opinion that took into account the symptoms the Veteran described that he did not report during the September 2013 VA examination.  The July 2015 VA examination addendum opinion included a review of the Veteran's medical records and his statements to the VA, but did not include an additional in-person interview.  The examiner again found that the Veteran did not have a mental disorder.  The examiner noted that the Veteran did not present with any acute mental health issues and he did not have functional impairment required for a mental health diagnosis during the 2013 examination.  The additional symptoms did not provide enough evidence to support a psychiatric diagnosis.  The examiner noted that the Veteran has been seen consistently, over many years, at the Indiana and Florida VA medical centers and he has "no mental health problems reported on his problem list."

The Board reviewed the medical records contained in the claims file and noted that in June 2004, November 2004, April 2008, June 2012 and October 2012 included negative depression and negative PTSD screenings.  The June 2012 PTSD screening is the only screening where the Veteran reported he had nightmares about a traumatic event.  There were no mental health treatment records. 

Based on the foregoing evidence, the Board finds that service connection for a psychiatric disorder is not warranted.  After a review of the evidence in this case, the Board notes that there is no current diagnosis of an acquired psychiatric disorder in the claims file.  While the Veteran is credible in reporting his in-service stressful events and credible in reporting his psychiatric symptoms, he is not competent to diagnosis a psychiatric disorder.  And there is no medical evidence of a psychiatric diagnosis.  Should the Veteran be diagnosed in the future, he should not hesitate to file a claim to reopen a claim for service connection. 

In short, there is no lay or medical evidence of record which demonstrates that the Veteran was diagnosed as having any current psychiatric disorder throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."). 

Accordingly, the Board finds that it must deny service connection for a psychiatric disorder, as there is no current diagnosis of such in the claims file throughout the appeal period.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).



ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


